Citation Nr: 0707236	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-31 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to June 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD.  In September 2006, the veteran 
testified before the Board at a hearing that was held via 
videoconference from Albany, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2006).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

The veteran contends that he has PTSD related to alleged 
service stressors, warranting service connection PTSD.  See 
38 C.F.R. § 3.304(f).  According to service personnel 
records, the veteran served as a marine security guard 
stationed at the United States Embassy in San Salvador, El 
Salvador for approximately nine months.  His military 
occupational specialty is listed as fiscal technician.  
Service personnel records show that he was awarded 
decorations indicating service overseas in a hazardous 
environment, but not evidencing combat.  In September 2006 
testimony before the Board, the veteran cited a PTSD stressor 
involving a riot or demonstration outside the American 
Embassy in which the veteran and other guards were subject to 
hostile fire.  In March 2005, a member of the Marine Security 
Guard Battalion confirmed that the veteran was stationed in 
San Salvador during a period in which there was a reported 
incident involving a demonstration in front of the Embassy.  
The Board accordingly finds that the veteran's cited stressor 
of the riot or demonstration has been verified.

The veteran's service medical records are negative for a 
psychiatric disorder.  However, the veteran contends that he 
was hospitalized at the Bethesda Naval Hospital following a 
suicide attempt shortly before he was reassigned out of El 
Salvador.  His service personnel records demonstrate that he 
was transferred from El Salvador to the Bethesda Naval 
Hospital in February 1992, for a period of two days, and then 
show that he was again hospitalized for a period of one day 
in April 1992.  Clinical records associated with these 
periods of hospitalization, however, demonstrate that he was 
treated for orthopedic injuries sustained while wrestling.  
Nevertheless, as the veteran asserts that a formal 
investigation was conducted as to the circumstances 
surrounding his alleged suicide attempt, which resulted in 
his reassignment out of El Salvador, and his complete service 
personnel records have not yet been associated with the 
claims folder, the Board finds that his complete service 
personnel records are relevant and that a remand is necessary 
in order to obtain such records.

Post-service medical records show that the veteran has 
received psychiatric treatment, and that he has been 
diagnosed with PTSD.  It is unclear, however, whether the 
diagnosis of PTSD was based upon a verified in-service 
stressor.  Because at least one of the veteran's reported 
stressors have been verified, and the veteran is currently 
receiving periodic treatment for PTSD, the Board finds that 
an examination and etiological opinion are necessary in order 
to fairly decide the merits of his claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the veteran's complete 
service personnel records.

2.  Schedule the veteran for a VA 
psychiatric examination in order to 
ascertain whether he meets the DSM-IV 
criteria for a diagnosis of PTSD.  In 
this regard, the examiner should 
specifically describe the bases under 
which the veteran meets each separate 
DSM-IV criterion and specifically note 
whether the diagnosis is based upon 
verified stressors including the riot 
or demonstration in front of the 
Embassy or a suicide attempt, if the 
latter is verified by the evidence of 
record.  

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for PTSD.  If the 
action remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



